Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The information disclosure statements (IDS) submitted on 10/27/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
	This action is in response to papers filed under AFCP 2.0 on 12/16/2021 in which claims 1-22 were canceled; and claims 23, 30 and 36 were amended. All the amendments have been thoroughly reviewed and entered. 
	Claims 23-42 are under examination.

Withdrawn Objection/Rejections
The objection claim 42 as being dependent upon a rejected base claim, withdrawn, in view of Applicant’s amendment to claim 23.
The rejection of claims 23-25, 27-28 and 30-36 under 35 U.S.C. 103 as being unpatentable over Tortora et al (Biomacromolecules (2014), 15, 1634-1643; cited in IDS 04/09/2020) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), is withdrawn, in view of Applicant’s amendment to claim 23.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Tortora et al (Biomacromolecules (2014), 15, 1634-1643; cited in IDS 04/09/2020) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), as applied to claims 23-25 above, and further in view of Winowiski et al (30 April 2009; US 2009/0110707 A1), is withdrawn, in view of Applicant’s amendment to claim 23.

The rejection of claims 37-41 under 35 U.S.C. 103 as being unpatentable over  Tortora et al (Biomacromolecules (2014), 15, 1634-1643) in view of Asrar et al (25 September 2008; US 2008/0234129 A1), as applied to claim 23 above, and further in view of Moss et al (12 November 1992; WO 92/19102; cited in IDS 04/09/2020), Blank et al (19 January 2012; US 2012/0012035 A1) and Washburn et al (24 December 2015; US 2015/0368546 A1; cited in IDS 04/09/2020), is withdrawn, in view of Applicant’s amendment to claim 23.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn to:
	A process for the production of lignin nanoparticles comprising a hydrophobic 	active agent, the process comprising the following steps: 
	(i) dissolving modified lignin and a hydrophobic active agent in an organic solvent 	having low solubility in water to form a solution; 
	(ii) combining the solution with water and a surfactant to form a pre-emulsion; 			(iii) forming an emulsion from the pre-emulsion; and 
	(iv) crosslinking the modified lignin to form lignin nanoparticles comprising the 	hydrophobic active agent, 
	wherein the modified lignin is lignin which is chemically modified to comprise at 	least two functional groups suitable for polymerization and/or crosslinking, and wherein 	the nanoparticles are solid particles that are not hollow, and wherein the crosslinked 

Closest applied prior art include Tortora et al (Biomacromolecules (2014), 15, 1634-1643) and Asrar et al (25 September 2008; US 2008/0234129 A1).
Tortora teaches preparation of encapsulation of hydrophobic drug in lignin nanocapsules comprising (i) combining a modified lignin solution (lignin modified with PEGDEG solution containing water), hydrophobic drug, chloroform and olive oil to form a suspension; (ii) emulsifying suspension with high-intensity ultrasound technology to form an emulsion; and, (iii) subsequently cross-linked by ultrasonic treatment to form lignin nanocapsules containing hydrophobic drug encapsulated therein (Abstract; page 1634, Introduction; pages 1635-1636; page 1637, right column and Table 1; page 1638-1639; and page 1642, under Conclusion). However, Tortora is silent with respect to including a surfactant to form a pre-emulsion, as well as, claim 23 limits the lignin nanoparticles that is produced in the method to structurally solid particles that are not hollow, and wherein the crosslinked lignin and the hydrophobic active are homogenously distributed throughout the particle, which has structurally differentiated from the “lignin nanocapsules” that were produced in Tortora, as nanocapsules of Tortora are core-shell particles, thereby are not solid particles in which the crosslinked lignin and the hydrophobic active are homogenously distributed throughout the particle. 
While Asrar teaches method of producing lignin-based matrix microparticles for the controlled release of hydrophobic agricultural active includes forming an emulsion of an organic solution in an aqueous solution, wherein the organic solution contains a lignin derivative and an hydrophobic agricultural active in a volatile organic solvent and the aqueous solution containing an emulsifier; and removing the organic solvent, 
Provided there is no guidance or motivation in the prior art to modify the process of making lignin nanocapsules of Tortora to make them as lignin nanoparticles or modify the process of Asra such that the lignin microparticles are reduced to nanoparticle size whereby the modified lignin is also crosslinked, Tortora and Asra cannot be combined to render obvious Applicant’s claimed process for producing lignin nanoparticles comprising a hydrophobic active agent, as the processes in Tortora and Asra produce structurally different particles (nanocapsules vs. microparticles). As such, the claimed invention is nonobvious over the prior art.
As a result, claims 23-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 23-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613